With deference, I dissent from the majority opinion. It seems to me that the instant record discloses a clear case of a variance between the proof and the indictment. Here, the indictment charged the larceny of one red Duroc Jersey hog and two black Poland China hogs. The proof *Page 313 
was to the effect that the hogs stolen were a red hog and two black hogs. Generally, in an indictment for the larceny of an animal, the simple use of the generic term in the indictment is sufficient to include all members of the genus. Thus, it has been held that there is no variance if the indictment charges the larceny of a horse and the proof shows the larceny of a mare. State v. Gooch, 60 Ark. 218, 29 S.W. 640; People v. Pico,62 Cal. 50; People v. Melandrez, 4 Cal.App. 396,88 P. 372. Where, however, the article stolen is described with unnecessary particularity, the proof must correspond with the description. 2 Wharton on Criminal Evidence (11th Ed.), sec. 1064, Note 7; Niblack's Underhill on Criminal Evidence (4th Ed.), sec. 86, note 6. Thus, it has been held that where an indictment charges the sex of an animal, it must be proved as alleged or the variance will be fatal. Green v. State,95 Ga. 463, 22 S.E. 289. In State v. Jackson, 30 Me. 29, the Supreme Court of Maine held, "Where an indictment for larceny contains any particulars descriptive of the property stolen, though not necessary to be inserted, they must be proved in the trial." There the failure to show the horse to be a gelding, it having been described in the indictment as a black gelding horse, was held to be a fatal variance. In State v. Noble, 15 Me. 476, the same court held that under a charge of taking a pine log, conviction could not be had for the taking of an oak or birch log. I think that the foregoing authorities represent sound law and that in the interests of justice the requirement that the proof should conform strictly with the allegations of the indictment should not be relaxed.
For these reasons, I would reverse the judgment of the circuit court.